

115 HRES 556 IH: Urging the President of the United States to allow for the full public release of all remaining records pertaining to the assassination of President John F. Kennedy that are held by the National Archives and Records Administration and to reject any claims for the continued postponement of the full public release of those records.
U.S. House of Representatives
2017-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 556IN THE HOUSE OF REPRESENTATIVESOctober 4, 2017Mr. Jones (for himself, Mr. Rohrabacher, Ms. Slaughter, Ms. Kaptur, Mr. Conyers, Mr. Gaetz, and Mr. Connolly) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONUrging the President of the United States to allow for the full public release of all remaining
			 records pertaining to the assassination of President John F. Kennedy that
			 are held by the National Archives and Records Administration and to reject
			 any claims for the continued postponement of the full public release of
			 those records.
	
 Whereas May 29, 2017, marked the 100th anniversary of the birth of President John F. Kennedy; Whereas nearly 54 years have passed since the tragic assassination of President Kennedy on November 22, 1963;
 Whereas the President John F. Kennedy Assassination Records Collection Act of 1992 (44 U.S.C. 2107 note; Public Law 102–526) (referred to in this preamble as the Records Collection Act), directed all Federal agencies to transmit to the National Archives and Records Administration all records in their custody related to the assassination of President Kennedy;
 Whereas former President and ninth Director of Central Intelligence George H.W. Bush declared in his signing statement for the Records Collection Act that [b]ecause of legitimate historical interest in this tragic event, all documents about the assassination should now be disclosed;
 Whereas the Records Collection Act established the Assassination Records Review Board to ensure that Federal agencies complied with the law;
 Whereas the Records Collection Act established a deadline 25 years after enactment for the full public disclosure of all assassination records whose disclosure was postponed or that were subject to redaction;
 Whereas the 25-year deadline for the full public disclosure of all remaining assassination records is October 26, 2017;
 Whereas the Assassination Records Review Board uncovered records that were withheld from the staff of the President’s Commission on the Assassination of President John F. Kennedy, the House Select Committee on Assassinations, and other Government entities;
 Whereas the former Chairman of the Assassination Records Review Board has publicly commented that records held by the National Archives and Records Administration should be made public;
 Whereas the National Archives and Records Administration holds approximately 3,100 fully redacted records and approximately 31,000 partially redacted records concerning the assassination of President Kennedy;
 Whereas Congress declared in the Records Collection Act that all Government records related to the assassination should be preserved for historical and governmental purposes and eventually disclosed to enable the public to become fully informed about the history surrounding the assassination;
 Whereas Congress declared in the Records Collection Act that legislation was necessary because the implementation of the Freedom of Information Act (section 552 of title 5, United States Code) by the executive branch prevented the timely public disclosure of records relating to the assassination of President Kennedy;
 Whereas public opinion surveys suggest that a large majority of the American public supports the full release of all remaining assassination records;
 Whereas Congress recently reaffirmed its commitment to transparency, accountability, and the public disclosure of Government records by enacting the FOIA Improvement Act of 2016 (Public Law 114–185; 130 Stat. 538), which codifies a presumption of openness;
 Whereas there is legitimate interest from the academic community, historical researchers, and the general public in having access to withheld records for research purposes and general knowledge; and
 Whereas the National Archives and Records Administration was formed to preserve and document Government and historical records and to increase public access to those documents: Now, therefore, be it
	
 That the House of Representatives urges the President of the United States to— (1)allow for the full public release of all remaining records pertaining to the assassination of President John F. Kennedy that are held by the National Archives and Records Administration; and
 (2)reject any claims for the continued postponement of the full public release of those records. 